Citation Nr: 1128126	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the RO in Salt Lake City, Utah that denied service connection for bilateral hearing loss and tinnitus.  A Board hearing was requested and scheduled, but the Veteran withdrew his hearing request by a letter dated in March 2008.


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss which began many years after active duty and was not caused by any incident of service.

2.  Tinnitus is causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in December 2006.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  He has stated that he was exposed to significant in-service acoustic trauma during his many flight operations without hearing protection, while delivering food rations in Vietnam.  The National Personnel Records Center has certified that he served in Vietnam from August 1964 to August 1965.  The Veteran's DD Form 214 reflects that his primary military occupational specialty was a general warehouseman.  The claims file contains a citation showing that the Veteran participated in sustained aerial flight in support of combat ground forces of the Republic of Vietnam from October 1964 to February 1965.  The Board finds that his military service is consistent with noise exposure.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Before proceeding, the Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the paragraphs below, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.

The Veteran's service treatment records reflect that audiometric testing on pre-induction examination in July 1963 revealed right ear decibel thresholds of 15 (0), 10 (0), 10 (0), 10 (0), and 5 (0), and left ear decibel thresholds of 15 (0), 10 (0), 10 (0), 10 (0), and 5 (0), at the respective frequencies of 500, 1000, 2000, 3,000 and 4000 hertz.  

In a June 1965 Report of Medical History, the Veteran denied a history of ear trouble.  On separation medical examination in June 1965, the clinical examiner listed his ears and eardrums as normal.  Audiometric testing on separation examination in June 1965 revealed right ear decibel thresholds of 20 (5), 15 (5), 15 (5), and 15 (10) and left ear decibel thresholds of 25 (10), 20 (10), 20 (10) and 10 (5), at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  The Veteran's physical profile (PULHES) included H-1 (normal) for hearing.  Service treatment records are negative for complaints or diagnosis of hearing loss or tinnitus.

Records on file reflect that the Veteran worked as a civilian employee at Hill Air Force Base for many years after service, beginning in 1966.  Medical records from this period of employment include a report of audiometric testing performed in April 1966, which revealed right ear decibel thresholds of 15 (0), 10 (0), 15 (5), 10 (0), and 15 (10), and left ear decibel thresholds of 15 (0), 10 (0), 10 (0), 30 (20), and 25 (20), at the respective frequencies of 500, 1000, 2000, 3,000 and 4000 hertz.  An April 1966 health qualification placement record reflects that the physical requirements of the position for which the Veteran was being considered included intermittent excessive noise.  A July 1968 industrial hygiene survey reflects that overall sound pressure levels recorded in the Veteran's working environment reached a level of 85 decibels.  His working environment was the Navigational and Automatic Flight Test Instrumentation Section.  The primary noise source in the shop was the Q9 computers used on the F4C aircraft.

In a December 1978 Report of Medical History, the Veteran denied a history of ear trouble and denied hearing loss.  A January 1979 civil service commission certificate of medical examination reflects that the Veteran was exposed to constant noise.  It was noted that the Veteran was an instrument mechanic.

Audiometric testing performed in February 1983 revealed right ear decibel thresholds of 15, 5, 0, 10, and 30, and left ear decibel thresholds of 5, 5, 5, 45 and 60, at the respective frequencies of 500, 1000, 2000, 3,000 and 4000 hertz.  

Audiometric testing performed in December 1994 revealed right ear decibel thresholds of 15, 15, 0, 25 and 35, and left ear decibel thresholds of 10, 15, 20, 75 and 75, at the respective frequencies of 500, 1000, 2000, 3,000 and 4000 hertz.  

Private medical records from Harris Hearing Center dated in August 2004 reflect that the Veteran purchased hearing aids.  An attached audiometric chart reflects that the Veteran had a bilateral hearing loss disability (see 38 C.F.R. § 3.385), worse on the left.

By a statement dated in December 2006, the Veteran said that he began working at Hill Air Force Base in May 1966, that he was given a hearing test at that time which showed hearing loss, and that he retired in January 1995.  He stated that during this employment, he worked in a clean room doing instrument repair and was not exposed to any noise.  He stated that his hearing had been deteriorating over the years, starting with his time in the Army.

In July 2007, the Veteran stated that he had suffered from ringing in his ears and hearing loss for years.  He said his hearing was tested in April 1966 when he began working at Hill Air Force Base, and he was told he had hearing loss.  His whole career at Hill was spent in a quiet clean room repairing aircraft instruments or working in an office setting.  He said that for the most part, he had been in a noise free environment all of his life except during military service.  He said he had conducted research and learned that sound pressure levels above 85 decibels could cause hearing damage, and the noise from a jet engine could approach 150 decibels.  He asserted that sitting in a C-123 cargo plane day after day during service with no hearing protection started his hearing loss and ringing in his ears.

In September 2007, the Veteran contended that his hearing acuity decreased in service, as seen in his audiometric tests.  He asserted that the continued degradation of his hearing over the course of his civilian career in spite of the fact that as a civil servant he was not exposed to loud noise supports the conclusion that it was delayed onset of hearing loss and tinnitus secondary to acoustic trauma in service.  He said he had tried to get an opinion from civilian audiologists, "but they shy away from such things."

By a letter dated in October 2007, J.A.C., of Harris Hearing Centers, indicated that the Veteran had very severe high frequency hearing loss.  He stated, "We find when a person is around a lot of noise over a long period of time (same type) the nerves in the sensory neural will be damaged.  These nerve hairs are frequency sensitive and the high frequencies are the first to be damaged.  The high frequencies 1500, 2000, 3000, 4000, 6000, 8000 hertz are most impacted for understanding speech.  This is where [the Veteran] has most of his problem.  Please review his chart."

At a November 2007 VA audiological examination, the Veteran reported that his hearing loss and tinnitus began in 1965 when he was flying in a C-123 aircraft without ear protection.  His current symptoms were continuous loud ringing sound in the ears and hearing loss.  He stated that his tinnitus began in 1965 but he noticed it only when it was quiet.  He stated that after service, he had the following jobs:  instrument repair for 13 years without hearing protection, and office work for 16 years without hearing protection.  He reported occasional hunting or recreational shooting, and use of power tools, both with hearing protection.  The examiner noted that he reviewed the Veteran's October 1963 entrance examination and June 1965 separation examination, both of which showed no hearing loss.

Audiometric testing performed in November 2007 revealed right ear decibel thresholds of 15, 5, 15, 60 and 65, and left ear decibel thresholds of 25, 15, 65, 75, and 80, at the respective frequencies of 500, 1000, 2000, 3,000 and 4000 hertz.  Speech recognition scores with the Maryland CNC word list were 100 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed bilateral high frequency sensorineural hearing loss, and bilateral persistent tinnitus.  The examiner opined that the etiology of the bilateral tinnitus was at least as likely as not due to the hearing loss.  The examiner opined that it was not felt that the Veteran's hearing loss was related to military service, as the induction hearing test and separation hearing test were both consistent with normal hearing.  In addition there was no mention of tinnitus in the medical record for this time period.

In a February 2008 addendum, the examiner noted that he had reviewed the Veteran's records, including his DD Form 214, service treatment records, and post-service medical records.  He stated that the additional medical review clearly validated his opinion in that there was no medical evidence to prove that the Veteran experienced any hearing loss during his military service.  He was in the Army from October 1963 to August 1965, and during that time frame, his medical records lacked data proving any hearing loss.  He noted that the June 1965 separation examination did not show any hearing loss or complications related to his hearing.

In July 2011, the Veteran's representative contended that the Veteran's hearing ability worsened in service, and that the current hearing loss and tinnitus were related to noise exposure in service.  He contends that the audiometric test results on entrance examination were "ambiguous and inconclusive" because the results were all zeros, and that the results of the hearing tests in the entrance and separation examinations showed a decrease in hearing acuity.

Based on the recent audiometric findings, the Board finds that the Veteran has a current bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385). The issue remains whether service connection is warranted for bilateral hearing loss.

Evidence in support of the claims includes statements by the Veteran to the effect that he incurred hearing loss and tinnitus in service and the fact that he was exposed to acoustic trauma during service in Vietnam.  

Evidence weighing against the claim includes the fact that the service treatment records are negative for complaints, treatment or diagnosis of hearing loss or tinnitus.  Moreover, a hearing loss disability as defined by VA regulation (see 38 C.F.R. § 3.385) was not shown for years after separation from service, despite regular audiometric testing by his employer.  In fact, a hearing loss disability was first shown in the left ear in 1983 (18 years after service), and was first shown in the right ear in 2004 (nearly 40 years after service).  The November 2007 VA examiner reviewed the evidence and did not causally link the current hearing loss or tinnitus to service or to events therein.  The 1965 audiology examination documents essentially normal hearing.  Additionally, the VA examiner opined that the current bilateral hearing loss and tinnitus were not linked to service.  In December 1978, more than a decade after separation from service, the Veteran denied a history of ear trouble and denied hearing loss.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Despite the Veteran's statements to the effect that he had virtually no noise exposure during his lengthy civilian employment at Hill Air Force Base, his medical records from that employment show otherwise.  Such records dated in 1966, 1968 and 1978 show that he was exposed to elevated noise levels at work.

The Board finds that the evidence of the passage of so many post-service years before documentation of hearing loss along with normal findings on the audiology examinations in 1965 and 1966 contradicts his assertions that he has had hearing loss since separation in 1965, and, therefore, the statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.  Cf. Hensley, 5 Vet. App. at 155.  See also Buchanan, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran's exposure to in-service acoustic trauma is conceded.  However, he is also shown to have acoustic trauma during several years of post-service employment, and there is no medical evidence linking the Veteran's current bilateral hearing loss with service.  The October 2007 letter from the Veteran's private audiologist suggests that the Veteran's hearing loss is related to noise exposure, but does not opine that the hearing loss is related to service.

In reaching his conclusions, the November 2007 VA examiner thoroughly reviewed pertinent evidence and examined the Veteran, considered the Veteran's statements regarding continuity of symptomatology, described the Veteran's disability in sufficient detail, and provided a rationale for the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Because the VA medical examiner offered a sound rationale in support of his conclusion which was consistent with the evidentiary record as documented in the claims folder and is competent to provide an opinion regarding whether the Veteran's current hearing loss is related to service, the Board affords the opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Veteran's representative essentially contends that the November 2007 VA examination was inadequate.  The Board finds that the November 2007 VA examination and February 2008 addendum are adequate, as the VA examiner is competent to render an opinion as to the etiology of current bilateral hearing loss.  Moreover, he reviewed pertinent medical records, including prior relevant examinations and provided reasons for his conclusions.  The Board finds that the examination was adequate and the examiner's conclusion carries much probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has asserted that he incurred bilateral hearing loss and tinnitus during his active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, here, the Veteran has made conflicting statements as to when he first noticed hearing loss symptoms.  The Board finds that continuity of hearing loss symptoms since service is not shown.  The Veteran's credibility is called into question on this point, in light of his denial of hearing loss in 1978.  

As to a causal relationship between service and his current hearing loss, the Veteran is not qualified to offer an opinion because the question of etiology of his hearing loss is not lay-observable and requires medical expertise.  See Jandreau, 492 F.3d at 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran and his representative's lay beliefs alone can serve to establish any association between the claimed disability and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The Veteran has not identified or submitted any medical evidence showing that his current hearing loss is related to active service, and the November 2007 VA examiner concluded that it was not likely that the Veteran's hearing loss is due to service.  There is no competent evidence of record linking the current hearing loss, first shown years after active duty, to any incident of service.

The weight of the competent and credible evidence demonstrates that the Veteran's current bilateral hearing loss began years after his active duty and were not caused by any noise exposure in or incident of service.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the claim for service connection for tinnitus, as noted, service treatment records are entirely negative for tinnitus.  As to the question of continuity of symptomatology of tinnitus, the Board notes that the Veteran's statements as to the date of onset of this condition are variable.  He has reported that the condition began in service, but also denied ear trouble in 1978.  In July 2007, he stated that he had ringing in his ears for years.  Most recently, at his November 2007 VA examination, he stated that he had tinnitus ever since 1965, during service.  A VA examiner has offered a medical opinion to the effect that the Veteran's tinnitus was likely due to hearing loss, and that his hearing loss was not likely due to service.  He noted that tinnitus was not noted in service.  He did not provide an opinion as to the date of onset of the Veteran's tinnitus.

Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a lay person is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board concludes that the Veteran's lay statements that he experienced tinnitus since service are competent to establish continuity of symptomatology, as he is also competent to testify that the ringing in his ears started during service and has continued since then.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

After careful consideration of all procurable and assembled data, and bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107), the Board finds that the evidence is in relative equipoise as to the issue of service connection for tinnitus, given the Veteran's demonstrated acoustic trauma in service, his current diagnosis of tinnitus, and the Veteran's (admittedly variable) lay statements as to the existence of tinnitus since service.

Under such circumstances, and resolving reasonable doubt in the Veteran's favor, the Board finds that the medical evidence of record shows that tinnitus was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49.  Accordingly, service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted, subject to the laws and regulations governing the disbursement of monetary benefits.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


